NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 5 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

HONGJIANG CHUAI,                                No.    14-73488

                Petitioner,                     Agency No. A087-716-949

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 8, 2017**
                              Pasadena, California

Before: KELLY,*** CALLAHAN, and BEA, Circuit Judges.

      Hongjiang Chuai (“Chuai”) timely appeals the decision of the Board of

Immigration Appeals (“BIA”) which upheld the Immigration Judge’s (“IJ”) denial



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Paul J. Kelly, Jr., United States Circuit Judge for the
U.S. Court of Appeals for the Tenth Circuit, sitting by designation.
of his asylum and withholding of removal claims.1 We have jurisdiction under 8

U.S.C. § 1252(a). Reviewing the BIA’s legal conclusions de novo, see Baballah v.

Ashcroft, 367 F.3d 1067, 1073 (9th Cir. 2004), and its factual findings for

substantial evidence, see Zhi v. Holder, 751 F.3d 1088, 1091 (9th Cir. 2014), we

deny Chuai’s petition for review.2

      1. The BIA correctly reasoned that, consistent with Ren v. Holder, 648 F.3d

1079 (9th Cir. 2011), Chuai had ample notice and opportunity to respond to the IJ’s

demands for corroborative evidence. Ren held that if the IJ requires corroborative

evidence, then “the IJ must give the applicant notice of the corroboration that is

required and an opportunity either to produce the requisite corroborative evidence

or to explain why that evidence is not reasonably available.” Id. at 1093. The

evidence—supportive letters from his churches in California and China and from

family members—was available to Chuai. On remand, Chuai failed to proffer such

evidence or seek leave to do so. Thus, the BIA’s decision on remand complied

with our mandate.



      1
        Although Chuai claimed asylum, withholding of removal, and relief under
the Convention Against Torture (“CAT”) before the IJ, he dropped the CAT claim
before the BIA. Moreover, Chuai has “not specifically and distinctly argued” the
CAT claim “in [his] opening brief.” United States v. Mateo-Mendez, 215 F.3d
1039, 1043 (9th Cir. 2000) (citation and internal quotation marks omitted).
Therefore, the CAT claim is not before us.
      2
        As the parties are familiar with the facts and procedural history, we restate
them only as necessary to explain our decision.

                                          2
      2. Consistent with due process and 8 C.F.R. § 1003.29’s “good cause”

requirement, the IJ denied Chuai’s third request for a continuance, only after he

already was allowed 1.5 years to provide his corroborating evidence showing

religious persecution. Chuai claims that he had not obtained translations of these

documents. But Chuai waited until the merits hearing to make his third request for

a continuance; and he has not, in the six years since his merits hearing or the eight

years since the Government issued him a Notice to Appear (“NTA”), made a

proffer of these documents translated to English, as required by the regulations.

See 8 C.F.R. § 1003.33. Consequently, Chuai has not shown an abuse of discretion

in the denial of his request for a continuance.

      3. The IJ properly denied Chuai’s asylum and withholding of removal

applications. Chuai bears the burden of proving both claims. Barajas-Romero v.

Lynch, 846 F.3d 351, 357 (9th Cir. 2017) (withholding of removal); Baghdasaryan

v. Holder, 592 F.3d 1018, 1023 (9th Cir. 2010) (asylum). With respect to asylum,

Chuai has failed to show persecution. Other than his own testimony, Chuai offers

no evidence to support his claims of persecution. But even if he had, Chuai’s

assertions that he reported to the police on a weekly basis eight times, signed a

“letter of promises,” and was forced to watch propaganda films, along with his

interrogation, one-day beating, shoulder injury, and three-day detention, do not

amount to past persecution. See Gu v. Gonzales, 454 F.3d 1014, 1017–18 (9th Cir.


                                          3
2006) (holding that it is not past persecution when applicant must report to police

once a week, is beaten with a rod about ten times, is detained for three days, and is

interrogated for two hours). In addition, Chuai adduced no evidence that he might

be persecuted due to his religion if he returned to China. Chuai supplied no

evidence to support his claims that: (1) he mailed the religious materials home to

China; (2) he has ever worshipped at any church; (3) he has ever been arrested by

Chinese police for any reason; (4) his parents bailed him out of prison; (5) they

took him to the doctor on June 6, 2007; (6) his father has been arrested; or (7)

Chuai is actually a practicing Christian. Indeed, Chuai admits that the Chinese

government issued him a Chinese passport and a replacement despite his alleged

troubles with the Chinese authorities. Furthermore, the narrative Chuai presented

to the IJ was internally inconsistent. For these reasons, Chuai has not shown that

the BIA’s denial of asylum is unsupported by substantial evidence.

      To demonstrate his entitlement to withholding of removal, an applicant must

prove that severe harm—i.e., threat to life or freedom—is likely in the event that

he is deported. Chuai, however, provided the IJ with no evidence at all that his life

or freedom would be threatened by religious persecution if he returns to China.

      DENIED.




                                          4